218 F.2d 605
Arthur BARY etc.v.UNITED STATES of America.Anna BARYv.UNITED STATES of America.Harold ZEPELIN etc.v.UNITED STATES of America.Lewis Martin JOHNSONv.UNITED STATES of America.
No. 5027.
No. 5030.
United States Court of Appeals, Tenth Circuit.
November 16, 1954.

George R. Andersen, San Francisco, Cal., and Charles D. Montfort, Denver, Colo., for appellants.
Donald E. Kelley, U. S. Atty., and Robert Swanson, Asst. U. S. Atty., Denver, Colo., for appellee.
Before PHILLIPS, Chief Judge, and BRATTON and PICKETT, Circuit Judges.
PER CURIAM.


1
Order denying motion for reduction of bail affirmed without written opinion.